DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0243476 A1 (“Ko”). 
Regarding claim 1, Ko discloses a method of decoding video data, the method comprising: decoding a merge subblock flag specifying whether subblock-based inter prediction parameters for a coding unit are inferred from neighboring blocks (e.g. see subblock merge flag, e.g. see at least subblock_merge_flag in Fig. 22, e.g. see at least paragraph [0275]); determining a value of the merge subblock (e.g. see subblock merge flag, e.g. see at least subblock_merge_flag in Fig. 22 determined to be equals 1 or 0, e.g. see at least paragraph [0275]); and decoding a motion vector difference merge flag (e.g. see base candidate index, e.g. see at least base_mv_idx in Fig. 23, paragraphs [0261], [0276]) after the value of the merge subblock flag is determined as being equal to zero (e.g. see subblock merge flag, e.g. see at least subblock_merge_flag in Fig. 22 determined to be equals 0, e.g. see at least paragraph [0275]) and a value of a motion vector difference flag is determined as being equal to one (e.g. see mmvd flag, e.g. see mmvd_flag in Fig. 22 equal 1, e.g. see at least paragraph [0275]), wherein: the motion vector difference merge flag specifies that a prediction parameter with a motion vector difference is used (e.g. see base candidate index is an index for signaling the base motion vector may be defined, e.g. see at least paragraphs [0261], [0276]), and the motion vector difference flag specifies whether a merge mode with motion vector difference (MMVD) mode is enabled (e.g. see mmvd flag indicating whether the MMVD is used, e.g. see at least paragraphs [0269], [0275]).  
Regarding claim 7, Ko further discloses wherein the program, when executed by the at least one of the one or more processors, further causes the device to: code the merge subblock flag specifying whether the subblock-based inter prediction parameters for the coding unit are inferred from the neighboring blocks (e.g. see subblock merge flag, e.g. see at least subblock_merge_flag in Fig. 22, e.g. see at least paragraph [0275]); and code the motion vector difference merge flag (e.g. see base candidate index, e.g. see at least base_mv_idx in Fig. 23, paragraphs [0261], [0276]) after the value of the merge subblock flag is determined as being equal to zero (e.g. see subblock merge flag, e.g. see at least subblock_merge_flag in Fig. 22 determined to be equals 0, e.g. see at least paragraph [0275]) and the value of the motion vector difference flag determined as being is equal to one (e.g. see mmvd flag, e.g. see mmvd_flag in Fig. 22 equal 1, e.g. see at least paragraph [0275]).
	Regarding claims 2-3, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of US 2020/0177873 A1 (“Li”).
Regarding claim 4, although Ko discloses the merge subblock flag, it is noted Ko differs from the present invention in that it fails to particularly disclose further comprising: decoding a combination flag specifying whether a combined inter-picture merge and intra- picture prediction is applied for a coding unit by using the merge subblock flag and a flag for the combined inter-picture merge and intra-picture prediction. Li however, teaches further discloses further comprising: decoding a combination flag specifying whether a combined inter-picture merge and intra- picture prediction is applied for a coding unit by using the merge subblock flag and a flag for the combined inter-picture merge and intra-picture prediction (e.g. see MHIntra_flag, table 1 and the table in paragraph [0151]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Ko and Li before him/her, to modify the method and device for processing video signal by using subblock-based motion compensation of Ko with Li in order to specify whether a combined inter-picture merge and intra-picture prediction is applied for the current coding unit to improve coding efficiency. 
Regarding claims 5-6, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leleannec et al., US 2022/0078488 A1, discloses MMVD and SMVD combination with motion and prediction models
Li et al., US 2020/0154101 A1, discloses method and apparatus for video coding

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485